Citation Nr: 1027309	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
trochanteric bursitis of the right hip.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to February 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
following a September 2007 Board remand.  It was originally on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In May 2007, the Veteran participated in a travel Board hearing 
before the undersigned.  A transcript is of record and has been 
reviewed.  


FINDING OF FACT

The competent medical evidence shows that flexion of the right 
hip was limited to no less than 80 degrees at any time during the 
appeal period.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 10 
percent for service-connected bursitis of the right hip have not 
been met or approximated at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, Diagnostic Code 5019 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Board Remand 

In September 2007, the Board remanded the appeal to the RO to 
send the Veteran appropriate notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board also asked the RO 
to obtain records from the Social Security Administration (SSA) 
and to afford the Veteran a VA examination.  As discussed further 
below, the RO sent VCAA notice in October 2007 and provided a VA 
examination in November 2009.  Records from the SSA have been 
associated with the claims file.  Therefore, the Board finds 
there has been compliance with its September 2007 remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veteran s 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran  status; (2) existence of a disability; (3) a 
connection between the Veteran 's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in May 2004.  In that letter, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  The RO sent 
similar notice in October 2007.   

In the October 2007 correspondence, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the AOJ did not provide fully compliant 
Dingess/Hartman notice until after initial adjudication of the 
claim, it readjudicated the claim and issued a supplemental 
statement of the case in March 2010.  The issuance of such notice 
followed by readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because an initial evaluation and effective date has been 
assigned with regard to the issue on appeal, VA's duty to notify 
in this case has been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records, VA medical center (VAMC) 
treatment records, SSA records, including records from Dr. O., 
and provided VA examinations in July 2004 and November 2009.  A 
March 2010 addendum is also of record.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case, as a whole, are adequate for 
rating purposes, as they provide thorough assessments of the 
current severity of the Veteran's hip disability.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination for the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).   

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When the initial evaluation is at issue, the 
Board must assess the entire period since the original claim was 
filed to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate periods 
since the date the original claim was filed.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage and 
the functional loss with respect to all these elements.  Id.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45, DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).

The Veteran's service-connected right hip disability is rated as 
10 percent disabling pursuant to Diagnostic Code 5019.  
Diagnostic Code 5019 is for bursitis generally.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.  Diagnostic Code 5019 specifies 
that bursitis is to be rated on limitation of motion of the 
affected part.  Diagnostic Code 5252 provides ratings criteria 
for limitation of flexion of the thigh.  Under that code, a 20 
percent rating is assigned when flexion is limited to no more 
than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.   

Other potentially applicable diagnostic codes that provide for 
ratings in excess of 10 percent for limitation of hip motion 
include Diagnostic Codes 5253, 5250 and 5255.  Diagnostic Code 
5253 provides that a 20 percent rating is assigned for limitation 
of abduction of the thigh with motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.  Diagnostic Code 5250 
provides for a 60 percent rating for favorable ankylosis of the 
hip in flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction.  38 C.F.R. § 4.71a, Diagnostic 
Code 5250.  Diagnostic Code 5255 provides for a 20 percent rating 
for impairment of the femur with moderate knee or hip disability.  
38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5255.  



Analysis

Medical evidence pertaining to the current level of severity of 
the Veteran's service-connected right hip bursitis is found in VA 
examination reports, dated in July 2004 and November 2009, VAMC 
treatment records, and the report of a May 2004 examination by 
Dr. O..  

Neither the July 2004 nor the November 2009 VA examination 
reports provide a basis of assigning a rating in excess of the 
currently assigned 10 percent for the Veteran's right hip 
disorder under any applicable diagnostic code.  During the July 
2004 VA examination, the examiner reported right hip flexion to 
be 95 degrees, which was limited by pain.  During the November 
2009 VA examination, the examiner noted 90 degrees of flexion, 
with some pain across the posterior buttock region on the right 
side at the end point of flexion.  The Veteran's range of motion 
was unchanged after three repetitions.  In May 2004, Dr. O. noted 
right hip flexion of 80 degrees.  As the evidence does not show 
flexion to be limited to 30 degrees or less, a rating in excess 
of 10 percent under Diagnostic Code 5252 does not apply. 

With regard to Diagnostic Code 5253, the medical evidence 
revealed that in July 2004, abduction of the right hip was 40 
degrees with no pain.  In November 2009, abduction was 35 
degrees, unchanged after three repetitions.  Dr. O. reported 
abduction was 20 degrees in May 2004.  Thus, because abduction 
was found to be greater than 10 degrees, Diagnostic Code 5253 
does not provide for a rating higher than presently assigned.  

The Veteran is not entitled to a higher rating under Diagnostic 
Code 5250 or 5255.  The competent medical evidence failed to show 
ankylosis of the right hip at any time during the appeal period.  
A July 2004 VA radiology report was negative for femoral 
abnormalities, such as malunion.  Absent evidence of either 
ankylosis or impairment of the femur, there is no basis for a 
higher rating pursuant to these diagnostic codes.  

The Board acknowledges the Veteran's complaints of pain in his 
right hip.  During his Board hearing, the Veteran stated that his 
activities were limited by hip pain, and he reported sometimes 
using a cane and taking medication for pain.  The Board 
additionally observes that the Veteran has objectively 
demonstrated pain during range of motion testing conducted during 
his November 2009 VA examination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (holding that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
Veteran undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  However, the Veteran 
was still able to flex his right hip to 90 degrees.  Furthermore, 
the Veteran's painful motion has already been considered in the 
current 10 percent evaluation.  Thus, DeLuca factors have already 
been contemplated in the currently assigned 10 percent disability 
evaluation, and a separate rating under DeLuca would involve 
compensating the Veteran twice for his functional limitations in 
violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  
Therefore, a higher rating under the criteria of DeLuca is not 
warranted.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  Id.  In cases where either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extraschedular rating as 
outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the rating criteria reasonably 
describes the claimant's disability level and symptomatology.  
There is no unusual or exceptional disability picture shown by 
the evidence.  See Id., see also Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); and Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Hence, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  Id.  
 

The Veteran's right hip disability did not increase in severity 
during the appeal period.  A staged rating is not in order.  
Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his 
service-connected right hip disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
trochanteric bursitis of the right hip is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


